DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 19, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface” in claims 1, 3, and 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations as recited are not provided with sufficient structure or hardware in the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10, 11, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kentley et al. (U.S. Patent No. 9,630,619 and hereinafter, “Kentley”).

Regarding claim 1, Kentley teaches the apparatus for preventing an accident of a vehicle using sound, the apparatus comprising:
an interface configured to receive, from a first microphone installed in the vehicle, ambient sound within a distance set around the vehicle;
Kentley Col. 18 Lines 57-65 discloses a suite of sensors positioned on the autonomous vehicle including a first microphone configured to detect or capture ambient sounds in the environment external to the autonomous vehicle.
Kentley Fig. 11C (provided below) depicts the vehicle (100) detecting acoustic energy (element 104) at varying distances set around the vehicle (elements 1121, 1122, and 1123).

    PNG
    media_image1.png
    635
    425
    media_image1.png
    Greyscale

and a processor configured to predict a type of sound generated by an object from the ambient sound, determine a risk of accident between the vehicle and the object based on the predicted type of sound and additional information of the sound, and control driving of the vehicle to allow the vehicle to avoid the object based on the determination that the risk of accident exists.  
Kentley Col. 10 Lines 27-35 discloses that sensor data includes data from sound capture sensors (e.g., microphones). 
Kentley Col. 5 Lines 65-66 discloses that sensor data may be accessed to calculate object data.
Kentley Col. 6 Line 64-Col. 7 Line 8 discloses that object data may include object classification associated with the object (e.g., pedestrian, dog, cat, bicycle, motorcycle, automobile, truck, etc.).
Kentley Col. 5 Lines 40-50 discloses predicting a risk of collision by a collision predictor and causing the drive system to execute collision avoidance maneuvers.

Regarding claims 7 and 17,
the processor acquires, as the additional information of the sound, at least one of information of the position of the object, a distance between the object and the vehicle, a direction in which the object is positioned with respect to the vehicle, and a traveling speed of the object.  
Kentley Col. 15 Lines 21-30 discloses identifying the position and predicted trajectory of an object.

Regarding claims 8 and 18, Kentley teaches the apparatus of claim 1, wherein:
the processor calculates a collision possibility of the vehicle with the object based on the type of sound generated by the object, the additional information of the sound, and a traveling speed of the vehicle, and determines that the risk of accident exists when the calculated collision possibility is greater than or equal to a set probability.  
Kentley Fig. 2C (provided below) depicts that the sensor data (i.e. sound data collected from sound sensors or microphones, depicted as step 275) is factored in predicting the probabilities of impact between an object and the autonomous vehicle (step 278).

    PNG
    media_image2.png
    745
    516
    media_image2.png
    Greyscale


Regarding claims 10 and 20, Kentley teaches the apparatus of claim 1, wherein:
the processor controls the vehicle to change at least one item of a lane, a speed, a direction, and a route of the vehicle based on the determination that there is the risk of accident or provides guidance information to change the item through a component in the vehicle.  
Kentley Col. 5 Lines 40-50 discloses a safety system activator to perform collision avoidance maneuvers when a collision is predicted by controlling the vehicle to execute hard braking, sharp acceleration, etc.
Kentley Col. 3 Lines 41-46 discloses determining that a potential collision may occur if the planned trajectory is not altered.

11, Kentley teaches the method for preventing an accident of a vehicle using sound, the method comprising:
receiving, from a first microphone installed in the vehicle, ambient sound within a distance set around the vehicle;
Kentley Col. 18 Lines 57-65 discloses a suite of sensors positioned on the autonomous vehicle including a first microphone configured to detect or capture ambient sounds in the environment external to the autonomous vehicle.
Kentley Fig. 11C (provided below) depicts the vehicle (100) detecting acoustic energy (element 104) at varying distances set around the vehicle (elements 1121, 1122, and 1123).

    PNG
    media_image1.png
    635
    425
    media_image1.png
    Greyscale

predicting a type of sound generated by an object from the ambient sound and determining a risk of accident between the vehicle and the object based on the predicted type of sound and additional information of the sound;
Kentley Col. 10 Lines 27-35 discloses that sensor data includes data from sound capture sensors (e.g., microphones). 
Kentley Col. 5 Lines 65-66 discloses that sensor data may be accessed to calculate object data.
Kentley Col. 6 Line 64-Col. 7 Line 8 discloses that object data may include object classification associated with the object (e.g., pedestrian, dog, cat, bicycle, motorcycle, automobile, truck, etc.).
Kentley Col. 5 Lines 40-50 discloses predicting a risk of collision by a collision predictor and causing the drive system to execute collision avoidance maneuvers.
and controlling driving of the vehicle to allow the vehicle to avoid the object based on the determination that the risk of accident exists.  
Kentley Col. 5 Lines 40-55 discloses a safety system activator to perform collision avoidance maneuvers when a collision is predicted by controlling the vehicle to execute hard braking, sharp acceleration, etc. The drive system may also be configured to cause a steering system and propulsion system to alter the trajectory of the vehicle from the planned trajectory to a collision avoidance trajectory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Beckman et al. (U.S. Patent No. 10,370,093 and hereinafter, “Beckman”).

Regarding claims 2 and 12, Kentley teaches the apparatus of claim 1, wherein:
the processor applies a sound prediction algorithm to the ambient sound to predict the type of sound from the ambient sound
Kentley Col. 19 Lines 59-65 discloses capturing audio signals indicative of ambient sounds in the environment external to the vehicle, and generating signals that may be processed to predict the sound source location of sounds originating in the environment.
Kentley in combination with Beckman teaches:
and the sound prediction algorithm is a neural network model pre-trained to predict the type of sound for acoustic data based on a pattern and a decibel of the acoustic data from the acoustic data.  
Beckman Col. 14 Lines 46-64 discloses using machine learning algorithms to generate sound maps and extract sound metrics from sound information provided by sound sensors. The machine learning may be trained using environmental signals correlated with measured and captured sounds, and after the machine learning system is trained, the sound maps may reflect predicted sounds received at various distances from the UAV.


Regarding claims 3 and 13, Kentley teaches the apparatus of claim 1, wherein:
the vehicle has an acoustic sensor and the first microphone provided on an outside thereof
Kentley Fig. 8 (provided below) depicts the microphones (elements 871) being located external to the vehicle.

    PNG
    media_image3.png
    548
    731
    media_image3.png
    Greyscale

and the interface receives the ambient sound acquired by the activated first microphone
Kentley Col. 19 Lines 59-62 discloses that the microphone may be configured to capture audio signals indicative of ambient sounds in the environment external to the vehicle.
Kentley in combination with Beckman teaches:
the first microphone is configured to be activated when an abnormal sound other than the sound set by the acoustic sensor is detected
Beckman Col. 4 Lines 48-55 discloses using sound sensors to detect a dog barking.
The Examiner notes that the sound of a dog barking is an abnormal sound, according to [00224] of the instant specification: “Here, the set sound may be, for example, a sound relating to general parking, traveling, and stopping, and the abnormal sound may be all sounds other than the set sound.”
Beckman Col. 23 Lines 46-50 discloses that sound sensors may include microphones.
The Examiner notes that the microphone must be activated in order to operate and receive sound information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound sensing system disclosed in Kentley to explicitly state that the first microphone is activated when an abnormal sound is detected, as taught in Beckman, to improve the probability of successfully avoiding collision with the object (Beckman Col. 4 Lines 50-55).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Ravindranath et al. (U.S. Patent Application Publication No. 20180308344 and hereinafter, “Ravindranath”).

Regarding claims 4 and 14, Kentley teaches the apparatus of claim 1, wherein:
and the processor determines a position of the object generating the sound based on a position of the first microphone installed in the vehicle
Kentley Col. 10 Lines 27-35 discloses that sensor data includes data from sound capture sensors (e.g., microphones). 
Kentley Col. 5 Lines 65-66 discloses that sensor data may be accessed to calculate object data.
Kentley Col. 6 Line 64-Col. 7 Line 8 discloses that object data may include object classification associated with the object (e.g., pedestrian, dog, cat, bicycle, motorcycle, automobile, truck, etc.).
and a decibel of the sound in the ambient sound acquired by the first microphone and a decibel of the sound in the ambient sound acquired by the second microphone.
Kentley Col. 20 Lines 44-55 discloses one or more microphones configured to capture ambient sound in the environment external to the vehicle, quantified in decibels.
Kentley in combination with Ravindranath teaches:
the interface further receives an ambient sound acquired by a second microphone within a radio side unit (RSU) device existing within the set distance
Ravindranath [0015] discloses that there may be sensors on road-side units (RSUs).
Ravindranath [0014] discloses that the sensors may include audio sensors or microphones.
The Examiner notes that a road-side unit (RSU) is a DSRC transceiver which operates using radio frequencies, therefore a road-side unit is analogous to a radio side unit.
a position of the second microphone in the RSU device
Ravindranath [0015] discloses sensors on RSUs, and that the sensors may include a location sensor and audio sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound and position detection disclosed in Kentley to incorporate an RSU, as taught in Ravindranath, to provide enhanced contextual sensing and road infrastructure design improvements (Ravindranath [0035]).


Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Farmer et al. (U.S. Patent No. 5,979,586 and hereinafter, “Farmer”).

5 and 15, Kentley in combination with Farmer teaches the apparatus of claim 1, wherein:
the processor removes background noise from the ambient sound based on a reference acoustic data for the type of predicted sound, and acquires the additional information of the sound based on the acoustic data in which the background noise is removed from the ambient sound.  
Farmer Col. 5 Lines 38-40 discloses a microphone located above the driver’s head that provides noise cancellation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the microphones disclosed in Kentley to incorporate that the microphones may remove background noise and continue to acquire sound information, as taught in Farmer, to improve the ability to detect and pick out a desired sound signal (Farmer Col. 5 Lines 37-43).

Regarding claims 6 and 16, Kentley teaches the apparatus of claim 5, wherein:
the processor checks a position of the vehicle based on navigation information, detects noise characteristics corresponding to an area including the position of the vehicle from noise characteristics for each set region
Kentley Col. 22 Lines 37-44 discloses that the sensor may provide sensor coverage over a region, and may provide sensor data for one or more systems, including a localizer system to receive vehicle location data.
The Examiner notes that Kentley discusses vehicle positioning in Col. 3 Lines 51-67.
Kentley in combination with Farmer teaches:
and removes the detected noise characteristics as the background noise from the ambient sound.  
Farmer Col. 5 Lines 38-40 discloses a microphone located above the driver’s head that provides noise cancellation.
.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Jang et al. (U.S. Patent Application Publication No. 20180336424 and hereinafter, “Jang”).

Regarding claims 9 and 19, Kentley in combination with Jang teaches the apparatus of claim 8, wherein:
the processor determines a first risk rating based on the additional information of the sound including at least one of information of the distance between the object and the vehicle, the direction in which the object is positioned with respect to the vehicle, and the traveling speed of the object, a second risk rating based on the type of sound, and a third risk rating based on the traveling speed of the vehicle, and assigns a risk numerical value depending on the risk rating to the determined first, second, and third risk ratings, and adds up the assigned risk numerical values to calculate the collision possibility of the vehicle with the object.  
Jang [0071] discloses determining a level of risk using a numeral value.
Jang [0140] discloses that the level of risk of driving is determined based on the distance between the object and the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk determination disclosed by Kentley to incorporate a risk rating, as taught in Jang, in order to ensure a safe distance with respect to a front vehicle and communicate the appropriate amount of urgency (Jang [0148]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jaegal et al. (U.S. Patent Application Publication No. 20170021768) discloses a vehicle control device with at least one sound sensor to sense sound generated outside the vehicle and sense a situation of the vehicle based on the sensed sound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662